TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00843-CV



                      AZ & Associates, L.P. d/b/a Red Robin, Appellant

                                                v.

                              Amstar Engineering, Inc., Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-09-005717, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION

               Appellant AZ & Associates, L.P. d/b/a Red Robin has filed an unopposed motion to

dismiss the appeal, explaining that the parties have settled their dispute. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             _____________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: June 7, 2013